Argued May 1, decided May 23, 1911.
On Rehearing.
Mr. Justice Burnett
delivered the opinion of the court.
The premises of the plaintiff are situated in block 74 of Chaplin’s addition to the City of La Grande, in Union County. Fourth Street in that addition runs north and south and bounds the block on the east. 0 Street runs east and west and bounds it on the north. Lot 5 is at the northeast corner of the block. Lot 6 adjoins it on the *587south, and these two lots have a frontage of 110 feet on Fourth Street. Lots 3 and 4 have each a frontage of 60 feet on 0 Street, and all four of the lots have a depth of 110 feet and as a body are bounded on the south by an alley running east and west through the block. Turner Oliver, the husband of plaintiff, purchaser lots 4, 5, and 6 from Mrs. Teresa D. Remington and afterwards conveyed them to his wife, the plaintiff, who purchased lot 3 direct from another grantor. The husband of plaintiff appears to have performed as her agent all the doings ascribed to her in the complaint and was her principal witness at the hearing in the court below. She herself did not testify.
The complaint states “that the plaintiff is, and for several years last past has been, the owner in fee simple of lots 3, 4, 5, and 6 of block 74 of Chaplin’s addition to the City of La Grande, in Union County, State of Oregon, and of all land inclosed by the fence which now incloses all of said lots 5 and 6 and most of said lots 3 and 4.” It is admitted that the plaintiff is the owner of the four lots mentioned. The allegation implies that the plaintiff owns ground in her inclosure besides the lots. Does the testimony prove her title to the additional ground ?
The plaintiff attempts to establish her allegation of title by the oral testimony of Turner Oliver and his grantor, Mrs. Remington. Objection was made to this testimony because the deeds or the records thereof were the best evidence, and, avoiding that objection, counsel for plaintiff, at the hearing, promised to produce the deeds later; but they were not produced and do not appear in the evidence.
5. Having offered the weaker and less satisfactory oral evidence when the stronger and more satisfactory evidence of the deeds or the record was within the power of the plaintiff, we are authorized, under Section 868, *588subd. 7, L. O. L., to view the oral testimony with distrust and to presume that the property was conveyed to plaintiff and her predecessors in title by numbers of the block and lots as designated on the recorded plat, rather than by metes and bounds including more than the area of the lots in question as shown on the map. Lots must have been sold with reference to the plat mentioned in the complaint, else how could plaintiff have acquired any title whatever to the lots under that description?
6. Such a platting of property followed by sale in pursuance thereof constitutes an irrevocable dedication to the public of the streets and alleys delineated on the plat, and further acceptance by the public is unnecessary. Spencer v. Peterson, 41 Or. 257 (68 Pac. 519, 1108); Moore v. Fowler, 58 Or. 292 (114 Pac. 472). The principle sustaining these decisions is that the dedicator, by sale with reference to a plat, is estopped from thereafter claiming any title or interest in the streets or alleys designated on the plat.
In good reason a person acquiring property with reference to such a plat is equally bound by the plat with reference to the streets and alleys marked out. At least his conduct in thus .purchasing ought to be considered as strong evidence tending to refute his claim for additional ground lying in the street. To sustain the plaintiff’s contention she has several times stated in her complaint that her acts in improving her property were done with the consent of the City of La Grande. There is no evidence in the record that the city ever did any act or took any affirmative cognizance whatever in that behalf which would indicate any consent thereto on the part of the city.
“The right of cities and towns (whether incorporated or not), within the State of Oregon to land dedicated to or otherwise acquired for the public use for streets, highways, parks, or public place, shall not be extinguished by any adverse possession, however long continued, and no *589title to such lands as against any city or town (whether incorporated or not), shall be hereafter acquired in this State through the operation of the statute of limitations.” Section 6371, L. O. L.
This section is an exact repetition of the first section of the act of February 23, 1895 (Laws 1895, p. 57), and together they operate to defeat any title to ground in the street by mere prescription, for the first inclosure was made by Mrs. Remington, and, according to the pleadings, it could not have been earlier than some time in 1891. If she or her successors in interest ever had any incipient title by prescription, the statute cut it off before it ripened by lapse of time. In order, therefore, to acquire title to the land lying in the street as portrayed on the map, it is incumbent on the plaintiff to show something beyond mere possession and user on her part, / it is incumbent upon her to disclose by the evidence some conduct by the city leading the plaintiff on to do acts such as it would be against equity and good conscience to permit the city at this time to disavow./
7. Much is claimed by the plaintiff for the fact that the city council came to her premises to view a cesspool in use there, and that at the time the new fence and walk were in contemplation and in process of construction. There is no testimony, however, about the then condition of the proposed new fence, or what was said to the city authorities about the plaintiff’s contemplation of that improvement. The premises were so much out of joint with the rest of the town as to give pause to plaintiff and her husband, managing for her, so that they moved their fence in from the place where the former fence stood, and, even if the council on the occasion referred to saw the fence in process of construction, they might well have thought that the plaintiff was about to put the fence on the true line. The plaintiff’s husband, her grantor and managing agent, often saw the recorded *590plat of the addition in question and was familiar with its lines. He knew that all its lines were straight and all its angles right angles. The premises in question as inclosed by the fence plainly did not correspond with the plat, for its angles included by the fence were very plainly not all right angles, nor was its 0 Street boundary a straight line. In the course of her improvement of the property, the plaintiff built a wall along the south side of her premises on the alley line. Her own measurement across the east end of lots 5 and 6 along Fourth Street shows that she has 114 feet within her inclosure; whereas, the dimension of the two lots abutting upon that street is only 110 feet. The commonest kind of observation with respect to the improvements on adjacent lots and blocks would have shown the plaintiff that her inclosure was encroaching upon the street. The general trend of the testimony shows that the plaintiff acted without trying to discover the true line. In fact, her husband avows as much, and states substantially that he never did know where the true line of the street was. There is evidence in the record tending to show that his attention was called to the fact that his fence encroached upon the street. The plaintiff is presumed to know what, with ordinary care, she might have discovered by searching the records or causing , a survey to be made. This case is easily distinguishable from the cases of Schooling v. Harrisburg, 42 Or. 494 (71 Pac. 605), and Nodine v. Union, 42 Or. 613 (72 Pac. 582). In those cases the plaintiffs claimed the ground in the alleged streets not only by virtue of adverse possession and the making of permanent improvements, but also by deeds from the original owners of the title, thus giving the plaintiffs color of title to support their claims. Here neither plaintiff nor her grantors have any color of title to the already open ground .within the street lines. The inception of their holding was a wrongful encroachment upon the *591street in favor of which, so far as the city is concerned, the statute of limitations does not run.
We conclude that there is no showing of irreparable injury to the plaintiff or any act or omission of the city sufficient to amount to an estoppel or to take the case out of the effect of Section 6371, L. O. L., supra.
We adhere to the former opinion affirming the decree of the court below.
Affirmed : Decision Approved on Rehearing.
Mr. Chief Justice Eakin, and Mr. Justice Bean took no part in the hearing or decision of this case.